DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “triangular shape”, “rectangular shape” in claims 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, “the rupturing” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,868,272 to Deal in view of US Patent No. 5,040,698 to Ramsey et al. (Ramsey).
Regarding claim 1, Deal discloses a sealed and pressurized beverage container (Fig 7) for holding beverages comprising a cylindrical metal construction (60) forming the wall of said container; a container top (12) coupled to said wall (64), said container top comprising a pouring aperture assembly (20) that opens a pouring aperture (18) from which liquids can be poured; a container bottom opposite said container top; wherein said container wall has a single row of indentations (62) proximate to said container bottom spaced around the circumference of said container wall (Fig 7), said indentations (62) each maintaining fixed indentations protruding inward from said wall when said beverage container is sealed and pressurized (col. 4, ll. 25-35), wherein said indentations are of a size sufficient to form a second pouring aperture when punctured (Fig 7).  In particular, Deal discloses indentations (62) protrude inward from the side wall (64) because they are pre-stressed areas/dimples that are substantially flush with the sidewall.  In addition, rupturing the dimples by applying pressure/force to rupture the pre-stressed areas (62) would form the recited second pouring aperture.  Deal does not teach the container wall further having a longitudinal ribbing interposed between the indentations. However, Ramsey discloses a beverage container (Fig 3) and in particular discloses incorporating longitudinal ribbing (27) in between a row of indentations (26).  One of ordinary skill in the art would have found it obvious to incorporate longitudinal ribbing in between the indentations in order to strengthen the walls and provide resistance to abuse (col. 3, ll. 30-35, col. 5, ll. 14-16).  The modification of the Deal container would have resulted in the ribs facilitating rupturing of the container wall at the indentations since it has the structure as recited.
Regarding claim 2, Deal further discloses the indentations (62) having a rounded shape (Fig 7).
Regarding claim 4, Deal further discloses the indentations (62) having a rectangular shape (Fig 8).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deal in view of Ramsey and US 2013/0032604 to Jamali.
Regarding claim 3, the modified Deal teaches the container of claim 1 but does not teach the indentations having a triangular shape.  Jamali discloses a beverage container (Fig 8) and in particular discloses indentations (32) being triangular.  One of ordinary skill in the art would have found it obvious to change the shape of the Deal indentations to be triangular as suggested by Jamali in order to have a functionally equivalent indentation but with a different aesthetic design since it has been held that configuration of a claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.  Applicant argues that prior art does not disclose longitudinal ribbing between indentations.  However, Ramsey discloses that it was known in the art to provide longitudinal ribbing (27) between indentations (26) in cans and one of ordinary skill in the art would have found it obvious to incorporate such ribbing to Deal as suggested by Ramsey in order to strengthen the container and provide resistance to abuse.  Furthermore, such a modification would facilitate rupturing of the container wall at the indentations since it has the structure as recited. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735